OPINION — AG — **** CRIMINAL OFFENSE SENTENCES **** UNDER THE HOLDING IN EX PARTE RIDLEY, OKL. CR., 106 P.2d 549
(1910), THE LEGISLATURE, IN THE ABSENCE OF A CONSTITUTIONAL AMENDMENT, WOULD BE WITHOUT AUTHORITY TO PRESCRIBE A SPECIFIC PERIOD OF TIME "AFTER CONVICTION" FOR A CRIMINAL OFFENSE, DURING THE PARDON AND PAROLE BOARD AND THE GOVERNOR COULD NOT EXERCISE CLEMENCY AUTHORITY PURSUANT TO SECTION 10 OF ARTICLE VI (ARTICLE 6) OF THE OKLAHOMA CONSTITUTION. CITE: SECTION 36, ARTICLE V; 57 O.S. 1971 332.7 [57-332.7](GERALD E. WEIS)  ** ARTICLE VI, SECTION 10 ARTICLE VI, SECTION 36